J-S29012-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT
                                                            OF
                                                       PENNSYLVANIA
                         Appellant

                    v.

TORRAIZE ARMSTRONG,

                         Appellee                    No. 2921 EDA 2018


            Appeal from the Order Entered September 25, 2018
             In the Court of Common Pleas of Delaware County
            Criminal Division at No(s): CP-23-CR-0006200-2017


BEFORE: BENDER, P.J.E., LAZARUS, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY BENDER, P.J.E.:                      FILED AUGUST 05, 2019

      The Commonwealth appeals from the trial court’s September 25, 2018

order granting Appellee’s (Torraize Armstrong) motion in arrest of judgment

on his conviction for accidents involving death or personal injury, 75 Pa.C.S.

§ 3742(a). After careful review, we affirm.

      Appellee was convicted of the above-stated offense, as well as accidents

involving death or personal injury while not properly licensed, 75 Pa.C.S. §

3742.1(a), following a jury trial that concluded on June 15, 2018.          On

September 17, 2018, Appellee filed a motion for extraordinary relief, seeking

an arrest of judgment on both convictions. On September 25, 2018, the court

entered an order granting Appellee’s requested relief regarding his conviction

for accidents involving death or personal injury, but denying him relief

regarding his conviction for accidents involving death or personal injury while
J-S29012-19



not properly licensed. The court then sentenced Appellee to a term of 24 to

48 months’ incarceration for that offense.

      The Commonwealth filed a timely notice of appeal, and it also timely

complied with the trial court’s order to file a Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal. The court thereafter filed a Rule

1925(a) opinion. Herein, the Commonwealth states one issue for our review:

      [I. Appellee], driving an SUV, knew that he ran someone over and
      crashed into several other vehicles. [Appellee] provided his name
      and address, but after a police officer asked for his registration
      and proof of insurance, he left the accident scene. Was the
      evidence sufficient to convict [Appellee] under the “hit and run”
      statute (accidents involving death or personal injury)?

Commonwealth’s Brief at 2 (unnecessary capitalization omitted).

      Our standard of review of the Commonwealth’s claim is as follows:

      When ruling on a motion in arrest of judgment, a trial court is
      limited to ascertaining “the absence or presence of that quantum
      of evidence necessary to establish the elements of the crime.” At
      this stage in the proceedings, the trial court is limited to rectifying
      trial errors, and cannot make a redetermination of credibility and
      weight of the evidence….

      For purposes of appellate review,

         “[i]n passing upon such a motion [in arrest of judgment],
         the sufficiency of the evidence must be evaluated upon the
         entire trial record. All of the evidence must be read in the
         light most favorable to the Commonwealth and it is entitled
         to all reasonable inferences arising therefrom. The effect of
         such a motion is to admit all the facts which the
         Commonwealth’s evidence tends to prove.”

      In order for a trial court to properly grant a criminal defendant’s
      motion in arrest of judgment on the ground of insufficient
      evidence, “it must be determined that accepting all of the evidence
      and all reasonable inferences therefrom, upon which, if believed
      [the verdict could properly have been based], it would be

                                       -2-
J-S29012-19


     nonetheless insufficient in law to find beyond a reasonable doubt
     that the [defendant] is guilty of the crime charged.”

Commonwealth v. Marquez, 980 A.2d 145, 147-48 (Pa. Super. 2009) (en

banc) (quoting Commonwealth v. Melechio, 658 A.2d 1385, 1387 (Pa.

Super. 1995) (citations omitted; emphasis in original)).

     In the case sub judice, we have reviewed the briefs of the parties, the

certified record, and the applicable law. We have also considered the well-

reasoned opinion authored by the Honorable James P. Bradley of the Court of

Common Pleas of Delaware County.          We conclude that Judge Bradley’s

decision accurately disposes of the Commonwealth’s issue, and demonstrates

that the court did not err in granting Appellee’s request for an arrest of

judgment for his conviction of accidents involving death or personal injury.

See Trial Court Opinion, 11/26/18, at 2-10.     Accordingly, we adopt Judge

Bradley’s rationale as our own, and affirm the order from which the

Commonwealth appeals.

     Order affirmed.

     Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/5/19




                                    -3-